Title: From James Madison to Anthony Merry, [5 December] 1803
From: Madison, James
To: Merry, Anthony



[5 December 1803]
The late Convention between Great Britain and the United States being posterior in Date to that by which Louisiana is ceded to the United States, it is apprehended as possible, that the North Western Boundary defined in the former, as limiting the territorial Claims of the United States, may be construed to operate as a Limitation to Claims of Territory acquired by the Treaty of Cession from France; which was certainly not in Contemplation of the Parties to the Treaty of Limits at the Time that Treaty was authorized. It is conceived that the Boundary of Louisiana in American Hands ought to be the same, as it would have been in the hands of France or Spain, and that a Precaution ought to be taken against the possibility of a different Understanding of the Matter.
 

   
   Tr (PRO: Foreign Office, ser. 5, 41:37–38). Undated; addressee not indicated. Enclosed in Merry to Hawkesbury, 6 Dec. 1803 (ibid., 41:32–36). Date and addressee assigned on the basis of that letter.


